UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-50912 DELTA SEABOARD INTERNATIONAL, INC. (Exact Name Of Registrant As Specified In Its Charter) Texas 88-0225318 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of each of the issuer’s classes of equity as ofAugust 15, 2011is70,892,250 shares of common stock and 3,769,626 shares of preferred stock. Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4T. CONTROLS AND PROCEDURES 17 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 17 ITEM 1A. RISK FACTORS 17 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4. [REMOVED AND RESERVED] 17 ITEM 5. OTHER INFORMATION 17 ITEM 6. EXHIBITS 17 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Financial Statements Financial Statements Unaudited Consolidated Balance Sheets -June 30, 2011 and December 31, 2010 4 Unaudited Consolidated Statements of Operations - Three and Six Months EndedJune 30, 2011and2010 5 Unaudited Consolidated Statements of Cash Flows - Six Months EndedJune 30, 2011 and2010 6 Notes to Unaudited Consolidated Financial Statements 7 3 DELTA SEABOARD INTERNATIONAL, INC. Consolidated Balance Sheets (Unaudited) June 30, 2011 December 31, 2010 Assets Current assets: Cash and cash equivalents $ $ Certificate of deposit Trading securities Accounts receivable, less allowance for doubtful accounts of $55,087 Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulateddepreciation Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ $ Bank overdrafts - Dividends payable Short-term notes payable Current installments of long-term debt Total current liabilities Long-term debt, less current installments Total liabilities Commitments and contingencies - - Stockholders' equity: Preferred stock, $0.0001 par value, authorized 5,000,000 shares; 3,769,626 shares issued and outstanding Common stock, $0.0001 par value, authorized 195,000,000 shares; 70,892,250 and 68,342,250 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. Back to Table of Contents 4 DELTA SEABOARD INTERNATIONAL, INC. Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues $ Costs and expenses: Cost of sales Selling, general and administrative Total operating expenses Operatingincome (loss) Other income (expenses): Lawsuit settlement - - Bankruptcy settlement - Unrealized gains (losses) on trading securities 58 ) ) ) Realized losses on trading securities - - ) - Interest expense ) Other income Total other income (expense) ) ) Income (loss) before income tax ) ) ) Income tax expense Net income (loss) $ ) $ ) $ $ (802,290
